Case 18-70202-hdh11 Doc 40 Filed 02/11/19                            Entered 02/11/19 07:47:47   Page 1 of 14



Eric A. Liepins
ERIC A. LIEPINS, P.C.
12770 Coit Road
Suite 1100
Dallas, Texas 75251
(972) 991-5591
(972) 991-5788 - telecopier

ATTORNEYS FOR DEBTOR

                            IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE NORTHERN DISTRICT OF TEXAS
                                     WICHITA FALLS DIVISION


IN RE                                                       §
                                                            §
SHREEDEVI AA CORPORATION                                    §         CASE 18-70202-11
                                                            §
               DEBTOR                                       §




             AMENDED PLAN OF REORGANIZATION OF SHREEDEVI AA CORPORATION
                                DATED FEBRUARY 8, 2019

TO:            ALL PARTIES-IN-INTEREST, THEIR ATTORNEYS OF RECORD AND TO THE
               HONORABLE UNITED STATES BANKRUPTCY JUDGE:

        COME NOW, Shreedevi AA Corporation, Debtor and Debtor-in-Possession in the
above-referenced bankruptcy cases, and proposes the following Amended Plan of Reorganization
("Plan"). The Plan proposes segregation of the Creditors and Equity Interest Holders of the Debtor
into 7 separate classes.


                                                       ARTICLE I
DEFINITIONS

         Unless the context otherwise requires, the following capitalized terms shall have the
meanings indicated when used in this Plan and in the accompanying Disclosure Statement, which
meaning shall be equally applicable to both the singular and plural forms of such terms. Any term
in this Plan that is not defined herein but that is used in title 11, United States Code ("Code") shall
have the meaning assigned to such term in the Code.




DEBTOR ’S AMENDED PLAN OF REORGANIZATION DATED FEBRUARY 8, 2019 - Page 1
m ic\p lan
Case 18-70202-hdh11 Doc 40 Filed 02/11/19                            Entered 02/11/19 07:47:47   Page 2 of 14



        1.     “Administrative Claim" shall mean those Claims entitled to priority under the
provisions of Section 507 of the Code, pursuant to a claimed and allowed administrative expense
priority under Section 503(b) of the Code.

        2.       "Allowed Claim" as to all Classes, hereinafter specified, shall mean a Claim against
Debtor (a) for which a Proof of Claim has been timely filed with the Court by the Bar Date, or, with
leave of the Court and without objection by any party-in-interest, late-filed and as to which neither
the Debtor nor any party-in-interest files an objection or as to which the Claim is allowed by Final
Order of the Court, or (b) scheduled in the list of creditors, as may be amended, prepared and filed
with the Court pursuant to Rule 1007(b) and not listed as disputed, contingent or unliquidated as to
amount, as to which no objection to the allowance thereof has been interposed through closing of
this case, or as to which any such objection has been determined by an order or judgment which is
no longer subject to appeal or certiorari proceeding and as to which no appeal or certiorari
proceeding is pending. This category includes all Claims deemed unsecured pursuant to §506(a) of
the Code. When "Allowed Claim" is used in the context of a Secured Claim, the provisions of
§506(b) of the Code shall also apply.

        3.       "Allowed Secured Claim" shall mean an Allowed Claim secured by a lien, security
interest, or other encumbrance on the properties owned by the Debtor, which lien, security interest,
or other encumbrance has been properly perfected as required by law, to the extent of the value of
the property encumbered thereby. That portion of such Claim exceeding the value of the security
held therefor shall be an Unsecured Claim, as defined below and determined pursuant to 11 U.S.C.
§506(a).

        4.      "Allowed Unsecured Claim" shall mean an unsecured Claim against Debtor (a) for
which a Proof of Claim has been timely filed with the Court by the Bar Date, or, with leave of the
Court and without objection by any party-in-interest, late-filed and as to which neither the Debtor
nor any party-in-interest files an objection or as to which the Claim is allowed by Final Order of the
Court, or (b) scheduled in the list of creditors, as may be amended, prepared and filed with the Court
pursuant to Rule 1007(b) and not listed as disputed, contingent or unliquidated as to amount, as to
which no objection to the allowance thereof has been interposed through closing of this case, or as
to which any such objection has been determined by an order or judgment which is no longer subject
to appeal or certiorari proceeding and as to which no appeal or certiorari proceeding is pending. This
category includes all Claims deemed unsecured pursuant to §506(a) of the Code.

       5.      "Bar Date" shall mean the date fixed by the Court as the last date for filing all
Claims in this case other than Administrative and Priority Claims or Rejection Claims.

             6.     "Case" shall mean this Chapter 11 case.

        7.      "Claim" shall mean any right to payment from the Debtor as of the date of entry of
the Order Confirming Plan whether or not such right is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed, legal, equitable, secured
or unsecured or can be asserted by way of set-off. Claim includes any right or cause of action based
on a pre-petition monetary or non-monetary default.


DEBTOR ’S AMENDED PLAN OF REORGANIZATION DATED FEBRUARY 8, 2019 - Page 2
m ic\p lan
Case 18-70202-hdh11 Doc 40 Filed 02/11/19                            Entered 02/11/19 07:47:47   Page 3 of 14



             8.     "Claimant" shall mean the holder of a Claim.

       9.       "Class" shall refer to a category of holders of Claims or interests which are
"substantially similar" as provided for in Section 1122 of the Code.

        10.    "Code" shall mean the United States Bankruptcy Code, being title 11 of the United
States Code, as enacted in 1978 and thereafter amended.

       11.     "Confirmation" or "Confirmation of this Plan" shall mean entry by the Court of
an Order confirming this Plan at or after a hearing pursuant to Section 1129 of the Code.

       12.     "Confirmation Date" shall mean the date on which the Court enters an Order
confirming this Plan.

        13.   "Court" shall mean the United States Bankruptcy Court for the Northern District of
Texas, Wichita Falls Division, presiding over this Chapter 11 reorganization case, or any successor
court of competent jurisdiction.

             14.    "Creditor" shall mean any person having a Claim against Debtor.

       15.     "Debt" shall mean any obligation of Debtor, alone, and any obligation of Debtor and
any other Person, to any Entity.

             16.    "Debtor" shall mean Shreedevi AA Corporation.

             17.    "Disbursing Agent" shall mean the Reorganized Debtor.

             18.    "Effective Date" shall mean thirty days after the Final Confirmation Date.

       19.          "Entity" shall include Person, estate trust, governmental unit and the United States
Trustee.

             20.    "Equity Interest Holders" shall mean holders of the equity interests in the Debtors.

        21.    "Final Confirmation" shall mean that date which is fourteen (14) days following the
entry of the Order Confirming Plan, during which period of time no Notice of Appeal is filed, or if
a Notice of Appeal is filed, during which period of time no Motion for Stay Pending Appeal is
granted or supersedeas bond is approved and filed.

        22.    "Order Confirming Plan" shall mean the Order of the Court determining that this
Plan meets the requirements of Chapter 11 of the Code and is entitled to confirmation under Chapter
11 of the Code.

        23.   "Petition Date" shall mean the date on which the Debtor filed this proceeding,
July 2, 2018.


DEBTOR ’S AMENDED PLAN OF REORGANIZATION DATED FEBRUARY 8, 2019 - Page 3
m ic\p lan
Case 18-70202-hdh11 Doc 40 Filed 02/11/19                            Entered 02/11/19 07:47:47   Page 4 of 14



      24.   "Plan" shall mean this Plan of Reorganization in its present form or as it
may be amended, modified or supplemented.

        25.    "Priority Claim" shall mean any Claim entitled to priority pursuant to Section 507(a)
of the Code except for Tax Claims and Claims incurred by the Debtor post-petition in the ordinary
course of business.

       26.    "Rejection Claim" shall mean any Claim arising out of the rejection of a lease or
executory contract pursuant to Section 365 of the Code, which Claim shall be treated as an
Unsecured Claim.

        27.    "Reorganized Debtor" shall mean the entity which shall assume title to and control
of the Debtors' assets and liabilities upon confirmation as provided herein.

        28.     "Secured Claim" shall mean an Allowed Claim secured by a lien, security interest,
or other encumbrance on the properties owned by the Debtor, which lien, security interest, or other
encumbrance has been properly perfected as required by law, to the extent of the value of the
property encumbered thereby. That portion of such Claim exceeding the value of the security held
therefor shall be an Unsecured Claim, as defined below and determined pursuant to 11 U.S.C.
§506(a).

     29.   "Substantial Consummation" shall occur upon                                  Reorganized Debtor's
commencement of payments to creditors as provided in this Plan.

       30.     "Tax Claims" shall mean any Claim entitled to priority under Section 507(a)(8) of
the Code and shall include the claims of taxing authorities for taxes owed on the property retained
by the Debtor under this Plan.

       31.     "Unsecured Claim" shall mean any Allowed Claim, whether or not liquidated or
contingent other than a Priority Claim, a Tax Claim, or a Secured Claim.

                                       ARTICLE 2
                          CERTAIN GENERAL TERMS AND CONDITIONS

             The following general terms and conditions apply to this Plan:

         2.1   Claims and Debts: Various types of Claims and Debts are defined in this Plan. This
Plan is intended to deal with all Claims and Debts against the Debtor of whatever character whether
or not contingent or liquidated and whether or not allowed by the Court pursuant to Section 502(a)
of the Code and all Claims and Debts will receive the treatment afforded in Articles of this Plan.
Claims and Debts incurred by the Debtor post-petition, including ad valorem taxes, in the ordinary
course of business will be paid by the Debtor according to their terms as they come due.

        2.2    Securities Laws: The issuance of any security in satisfaction of indebtedness under
this Plan may be exempt from registration under certain State and Federal securities laws by virtue
of Section 1145 of the Code and the exemption therein contained.

DEBTOR ’S AMENDED PLAN OF REORGANIZATION DATED FEBRUARY 8, 2019 - Page 4
m ic\p lan
Case 18-70202-hdh11 Doc 40 Filed 02/11/19                            Entered 02/11/19 07:47:47   Page 5 of 14



        2.3      Time for Filing Claims: With respect to those Claims that have been identified in
the Schedules filed pursuant to Section 521(1) of the Code and which have been scheduled as
"disputed," "contingent," or "unliquidated," said Claimants must file a proof of claim bearing the
case number of the above-styled and referenced proceeding with the United States Bankruptcy Court
for the Northern District of Texas, Wichita Falls Division, on or before the Bar Date to participate
under this Plan. Claims scheduled as disputed, contingent, or unliquidated filed after the Bar Date
shall not be allowed, and shall not participate in the distributions contemplated by this Plan. Claims
arising from rejection of a lease or executory contract and administrative claims shall be filed with
the Court within thirty (30) days following the Confirmation Date of this Plan.

       2.4      Modifications to Plan: In accordance with Bankruptcy Rule 3019, to the extent
applicable, this Plan may be modified upon application of Debtor or corrected prior to Confirmation
without notice and hearing and without additional disclosure pursuant to Section 1125 of the Code
provided that, after hearing on and notice to the creditors, the Court finds that such modification does
not materially or adversely affect any Creditor or Class of Creditor.

                                   ARTICLE 3
                        TREATMENT OF UNCLASSIFIED CLAIMS
               (CERTAIN ADMINISTRATIVE CLAIMS AND PRIORITY CLAIMS)

        3.1     All trade and service debts and obligations, including ad valorem taxes for year 2019,
incurred in the normal course of business by the Debtor on or after the Petition Date will be paid
when due in the ordinary course of the Debtor's business unless a different time for payment is
specified in this Plan.

        3.2    Each governmental unit holding a post-petition Claim arising out of taxes assessed
against property of the estate, also including "ad valorem property taxes," but limited as provided
by Section 502(b)(3) of the Code, shall be paid in full when said Claims are due.

                                            ARTICLE 4
                               DIVISION OF CREDITORS INTO CLASSES

        4.1     Classification of Claims: This Classification of Claims is made for purposes of
voting on this Plan, making distributions thereunder, and for ease of administration thereof. Unless
specifically provided otherwise herein, on the Confirmation Date this Plan discharges and
extinguishes all Claims and Debts against the Debtor of whatever character, whether allowed by the
Court or otherwise.

             4.2    Class 1:           Consists of Allowed Administrative Claims Attorney fees and US
                                       Trustee Fees (Not Impaired)
                    Class 2:           Consists of Allowed Property Tax Claims (Impaired)
                    Class 3:           Consists of Allowed Priority Internal Revenue Service Claims
                                       (Impaired)
                    Class 4:           Consists of Allowed Priority Claims of the Texas Workforce
                                       Commission (Impaired)
                    Class 5:           Consists of Allowed Secured Claims of Herring Bank (Impaired)

DEBTOR ’S AMENDED PLAN OF REORGANIZATION DATED FEBRUARY 8, 2019 - Page 5
m ic\p lan
Case 18-70202-hdh11 Doc 40 Filed 02/11/19                            Entered 02/11/19 07:47:47   Page 6 of 14



                    Class 6:            Consists of Allowed Claims of Unsecured Creditors (Impaired)
                    Class 7:            Consists of Allowed Claims of Equity Holders (Not Impaired)


                                                ARTICLE 5
                                           TREATMENT OF CLASSES

         5.1    Satisfaction of Claims and Debts: The treatment of and consideration to be
received by holders of Allowed Claims or interests pursuant to this Article of this Plan shall be in
full settlement, release and discharge of their respective Claims, Debts, or interests as against the
Debtor subject to the provisions herein. On the Confirmation Date, the Reorganized Debtor shall
assume all duties, responsibilities and obligations for the implementation of this Plan.

        5.2      Class 1 Claimants (Allowed Administrative Claims of Professionals and US
Trustee) are unimpaired and will be paid in cash and in full on the Effective Date of this Plan.
Professional fees are subject to approval by the Court as reasonable. Debtors’ attorney's fees
approved by the Court and payable to the law firm of Eric Liepins, P.C. will be paid immediately
following the later of Confirmation or approval by the Court out of the available cash. The Debtor’s
case will not be closed until all allowed Administrative Claims are paid in full. Class 1 Creditor
Allowed Claims are estimated as of the date of the filing of this Plan to not exceed the amount of
$15,000 including Section 1930 fees. Section 1930 fees shall be paid in full prior to the Effective
Date. The Debtor is required to continue to make quarterly payments to the U.S. Trustee and shall
required to file post-confirmation operating reports until this case is closed. The Class 1 Claimants
are not impaired under this Plan.

        5.3       Class 2 Claimants (Allowed Ad Valorem Tax Claims) are impaired and shall be
satisfied as follows: The Allowed ad Valorem Tax Creditor Claims shall be paid out of the revenue
from the continued operations of the business to Wichita County. Wichita County has filed two
Proofs of Claim in the total amount of $16,659.42 for real and business property taxes for year
2018.(“Ad Valorem Taxes”) The Ad Valorem Taxes will receive post-petition pre-confirmation
interest at the state statutory rate of 12% per annum and post-confirmation interest at the rate of 12%
per annum. The Debtor will pay the Ad Valorem Taxes over a period of 60 months from the Petition
Date, commencing on the Effective Date. The Debtor’s monthly payment to pay the Ad Valorem
Taxes will be approximately $370. The Taxing Authorities shall retain their statutory senior lien
position regardless of other Plan provisions, if any, to secure their Tax Claims until paid in full as
called for by this Plan.

             Class 2 Claimants are impaired under this Plan.



        5.4    Class 3 Claimants (Allowed Tax Claim of the Internal Revenue Service) are
impaired and shall be satisfied as follows: The Allowed Amount of Tax Creditor Claims of the
Internal Revenue Service (“IRS”)shall be paid out of the continued operations of the business. The
IRS has filed a Priority Tax Proof of Claim in the amount of $4,860.87. The Debtor believes this
amount of be incorrect because certain returns filed by the Debtor have not been processed, however,

DEBTOR ’S AMENDED PLAN OF REORGANIZATION DATED FEBRUARY 8, 2019 - Page 6
m ic\p lan
Case 18-70202-hdh11 Doc 40 Filed 02/11/19                            Entered 02/11/19 07:47:47   Page 7 of 14



the Allowed IRS Priority Tax Claim will be paid in full over a 60 month period commencing on the
Effective Date, with interest at a rate of 5% per annum. If allowed as filed, the monthly payment
shall be approximately $92. Failure of the Debtor to meet the payment obligations set forth in the
Plan shall constitute an event of default under the Plan. In addition, upon a default under the Plan,
the administrative collection powers and the rights of the IRS shall be reinstated as they existed prior
to the filing of the bankruptcy petition, including, but not limited to, the assessment of taxes, the
filing of a notice of a Federal (or state) tax lien and the powers of levy, seizure, and sale under the
Internal Revenue Code. The below stated provisions apply to the IRS:
        (a)      If the Debtor fails to make any Plan payments, and deposits of any currently accruing
                 employment or sales tax liability, fails to make payment of any tax to the Internal
                 Revenue Service within 10 days of the due date of such deposit or payment, or if the
                 debtor or its successor in interest fails to file any required federal or state tax return
                 by the due date of such return, then the United States may declare that the Debtor in
                 default of the Plan. Failure to declare a default does not constitute a waiver by the
                 United States of the right to declare that the successor in interest or Debtor is in
                 default.
        ( b ) If the United States declares the Debtor to be in default of the Debtor’s obligations
                 under the Plan, then the entire imposed liability, together with any unpaid current
                 liabilities, shall become due and payable immediately upon written demand to the
                 Debtor or the successor in interest.
        (c)      If full payment is not made within 14 days of such demand, then the Internal Revenue
                 Service may collect any unpaid liabilities through the administrative collection
                 provisions of the Internal Revenue Code. The IRS shall only be required to sent two
                 notices of default and upon the third event of default, the IRS may proceed to collect
                 on all accounts owed without recourse to the Bankruptcy Court and without further
                 notice to the Debtor.
        ( d ) The collection statute expiration date will be extended from the Petition Date until
                 substantial default under the Plan.
        ( e ) All payment will be sent to: Mike Smith, IRS, 1100 Commerce Street, Mail Code
                 5027 DAL, Dallas, Texas 75242
        The Internal Revenue Service shall not be bound by any release provisions in the Plan that
would release any liability of the responsible persons of the Debtor to the IRS. The Internal Revenue
Service may take such actions as it deems necessary to assess any liability that may be due and owing
by the responsible persons of the Debtor to the Internal Revenue Service; but the Internal Revenue
Service shall not take action to actually collect from such persons unless and until there is a default
under the plan, and as set forth in paragraph (4)(a)-(d) above.

             The Class 3 creditor is impaired under this Plan.

        5.5     Class 4 Claimants (Texas Workforce Commission) are impaired and shall be
satisfied as follows: the Texas Workforce Commission (“TWC”) has filed a Proof of Claim
asserting a claim for unemployment tax in the amount of $348.22 of which $120.23 is asserted to
be a priority claim. The Debtor shall pay the priority claim in full on the Effective Date and the
balance of the TWC claim will treated as an unsecured creditor in Class 6 below.
        A failure by the Reorganized Debtor to make a payment to the TWC pursuant to the terms
of the Plan shall be an Event of Default. If the reorganized debtor fails to cure an Event of Default
as to such payments within ten (10) days after receipt of written notice of default from the TWC
DEBTOR ’S AMENDED PLAN OF REORGANIZATION DATED FEBRUARY 8, 2019 - Page 7
m ic\p lan
Case 18-70202-hdh11 Doc 40 Filed 02/11/19                            Entered 02/11/19 07:47:47   Page 8 of 14



then the TWC may (a) enforce the entire amount of its claim; (b) exercise any and all rights and
remedies the TWC may have under applicable state law; and/or (c) seek such relief as may be
appropriate in the Court. The reorganized debtor shall have the opportunity to cure two (2) times
over the life of the plan. In the event of the third default, the Comptroller may proceed with the state
law remedies for collection of all amounts due under state law.”

             Class 4 Claimant is impaired under this Plan.


         5.6
Class 5 Claimant (Allowed Claims of Herring Bank) is impaired and shall be satisfied as
follows: The Debtor executed a promissory note in favor of Herring Bank (Herring”) on April 29,
2013 in the original principal amount of $200,000 (“First Note"). The First Note was secured by,
among other things, a Deed of Trust of even date, securing the real property located at 4511 Rhea
Road, Wichita Falls, Texas, as more fully described in the Deed of Trust (the “Property”). On
March 30, 2017 the Debtor executed that certain Promissory Note in favor of Herring in the
original principal amount of $8,562.92 (“Second Note”). The Second Note was secured by that
certain Commercial Security Agreement, UCC-1 Financing Statement and the Deed of Trust on
the Property set forth above. On April 29, 2013 the Debtor executed that certain Real Estate Lien
Note in favor of Herring in the original principal amount of $93,000 (“Third Note”). The Third
Note was secured by that certain Deed of Trust of even date securing that certain real property
located at 1601 Monroe Street, Wichita Falls, Texas as more fully described in the Deed of Trust
(“Note Three Property”). The Debtor believes the collateral securing the First Note, Second Note
and Third Note is equal to the amounts on to Herring on the First Note, Second Note and Third
Note. Herring shall retain its liens and all other provisions of the pre-petition loan documents of
Herring shall remain in full force and effect except as modified by this Plan, until paid in full
under this Plan. Debtor shall restructure the indebtedness to Herring as follows:
         a.      First Note. Herring shall have an Allowed Claim on the First Note in the amount
of $171,803.10. This amount shall be repaid commencing on the Effective Date in amortization
of 240 months. The First Note shall be repaid as follows: The Debtor shall make 36 equal
monthly payments commencing on April 1, 2019 through March 1, 2022 with interest at the rate
of 5.95% per annum. On March 1, 2022, the interest rate applicable to the First Note will adjust
to a rate equivalent to the then published Wall Street Journal (“WSJ”) Prime Rate plus 1%,
however, this adjusted rate shall not be lower than 5.95%. The Debtor shall thereafter make 36
equal monthly payments at such adjusted interest rate for the monthly payments due from April
1, 2022 through March 1, 2025. On March 1, 2025, the interest rate applicable to the First Note
will adjust to a rate equivalent to the then published WSJ Prime Rate plus 1%, however, this
adjusted rate shall not be lower than 5.95%. The Debtor shall thereafter make 36 equal monthly
payments at such adjusted interest rate for the monthly payments due from April 1, 2025 through
March 1, 2028. On March 1, 2028, the interest rate applicable to the First Note will adjust to a
rate equivalent to the then published WSJ Prime Rate plus 1%, however, this adjusted rate shall
not be lower than 5.95%. The Debtor shall thereafter make 1 monthly payment at such adjusted
interest rate for the monthly payment due on April 1, 2028. The Debtor shall then make 1
payment with interest at such adjusted interest rate on or before May 1, 2028 of all remaining
principal and interest on the First Note.
         b.      Second Note. Herring shall have an Allowed Claim on the Second Note in the
amount of $8,652. This amount shall be repay repaid commencing on the Effective Date in 36
DEBTOR ’S AMENDED PLAN OF REORGANIZATION DATED FEBRUARY 8, 2019 - Page 8
m ic\p lan
Case 18-70202-hdh11 Doc 40 Filed 02/11/19                            Entered 02/11/19 07:47:47   Page 9 of 14



equal monthly payments with interest at the rate of 5.5% per annum, with the first payment due
on April 1, 2019 and the last payment due on March 1, 2022.
        c.      Third Note. Herring shall have an Allowed Claim on the Third Note in the amount
of $78,087.21. The Debtor shall make 36 equal monthly payments commencing on April 1, 2019
through March 1, 2022 with interest at the rate of 5.95% per annum. On March 1, 2022, the
interest rate applicable to the Third Note will adjust to a rate equivalent to the then published
WSJ Prime Rate plus 1%, however, this adjusted rate shall not be lower than 5.95%. The Debtor
shall thereafter make payments 36 equal monthly payments at such adjusted interest rate for the
monthly payments due from April 1, 2022 through March 1, 2025. On March 1, 2025, the
interest rate applicable to the Third Note will adjust to a rate equivalent to the then published
WSJ Prime Rate plus 1%, however, this adjusted rate shall not be lower than 5.95%. The Debtor
shall thereafter make 36 equal monthly payments at such adjusted interest rate for the monthly
payments due from April 1, 2025 through March 1, 2028. On March 1, 2028, the interest rate
applicable to the Third Note will adjust to a rate equivalent to the then published WSJ Prime
Rate plus 1%, however, this adjusted rate shall not be lower than 5.95%. The Debtor shall
thereafter make 1 monthly payment at such adjusted interest rate for the monthly payment due on
April 1, 2028. The Debtor shall then make 1 payment at such adjusted rate on or before May 1,
2028 of all remaining principal and interest on the Third Note.

             Class 5 is impaired under this Plan.


        5.7      Class 6 Claimants(Allowed Unsecured Creditors) are impaired and shall be
satisfied as follows: All allowed unsecured creditors shall share pro rata in the unsecured
creditors pool. The Debtor shall make monthly payments commencing on the Effective Date of
$250 into the unsecured creditors’ pool. The Debtor shall make distributions to the Class 6
creditors every 90 days commencing 90 days after the Effective Date. The Debtor shall make a
payments until all Allowed unsecured claims are paid in full.

             The Class 6 creditors are impaired.


        5.8      Class 7 (Current Shareholders) are not impaired under the Plan and shall be
satisfied as follows: The current shareholders will receive no payments under the Plan, and the
current stockholders shall retain their existing interests.

             Class 7 Claimants are not impaired under the Plan.


                                           ARTICLE 6
                                MEANS FOR EXECUTION OF THE PLAN

        6.1    Action to be taken: Any actions required to be taken by the Debtor on the
Effective Date may be taken by the Debtor before the Effective Date or immediately following
the date of Final Confirmation.



DEBTOR ’S AMENDED PLAN OF REORGANIZATION DATED FEBRUARY 8, 2019 - Page 9
m ic\p lan
Case 18-70202-hdh11 Doc 40 Filed 02/11/19                            Entered 02/11/19 07:47:47   Page 10 of 14



         6.2     Ongoing Operations: The Debtor's obligations under this Plan will be satisfied
 out of the ongoing operations of the Reorganized Debtor. The income projections of the
 Reorganized Debtor are attached to the Disclosure Statement. The Debtor believes the
 projections to be accurate based upon current operations. The Debtor does not intend to
 dramatically alter the current expenses and has projected only moderate growth over the Plan
 term.

         6.3     Notwithstanding anything contained herein, the Reorganized Debtor shall have
 the right to request the Court to disallow any claim of any Entity from which property is
 recoverable under Sections 542, 543, 550, and 553 of title 11, or that is a transferee of a transfer
 avoidable under Sections 544, 545, 548, or 549 of title 11 unless such Entity or transferee has
 paid the amount, or turned over any such property, for which such Entity or transferee is liable.

                                                     ARTICLE 7
                                                  SECTION 1129(b)(2)

         7.1    The Court may confirm this Plan even though less than all of the Classes of
 Claims and interests accept it. The requirements for confirmation of a plan over the objection of
 one or more classes of claims or interests are set forth in Section 1129(b) of the Code.
 Accordingly, Debtor, as the plan proponent, requests the Court to determine that this Plan does
 not discriminate unfairly, and is fair and equitable with respect to the rejecting creditor.


                                             ARTICLE 8
                                  STATUS OF EXECUTORY CONTRACTS

         8.1    All unexpired leases and executory contracts shall be assumed on or before the
 Effective Date. To the extent there are any unexpired leases or executory contracts, which have
 not been assumed or dealt with in this Plan or Court Order prior to the Effective Date, they are
 rejected The Debtor’s current lease agreement on the Monroe stor is specifically assumed by this
 Plan.


                                          ARTICLE 9
                            EVENTS OF DEFAULT AND EFFECT THEREOF


         9.1     In the event that Substantial Consummation of this Plan does not occur on or
 before the earlier of the Effective Date or 71 days after the Confirmation Date, the Order of
 Confirmation may be vacated by any party in interest, other than the Debtor.

         9.2    Unless expressly provided herein to the contrary, no Claimant shall have the right
 to enforce any rights under this Plan until the Reorganized Debtor fails to cure any default
 hereunder within thirty (30) days of receipt of written notice of such default to Reorganized
 Debtor



 DEBTOR ’S AMENDED PLAN OF REORGANIZATION DATED FEBRUARY 8, 2019 - Page 10
 m ic\p lan
Case 18-70202-hdh11 Doc 40 Filed 02/11/19                            Entered 02/11/19 07:47:47   Page 11 of 14



         9.3.    Default shall occur if one scheduled Plan payment is not made by Debtor or if
 current taxes are not timely paid pursuant to state law. In the event of default, any party in
 interest who has not received their required payment, shall send written notice of default as set
 forth in section 9.2 above. Any notice of default sent by ad valorem taxing authorities, under the
 Plan may be sent to Anil Parikh 940-704-2847. In the event the default of payment to the ad
 valorem taxing authorities is not cured within twenty (20) days of the date of the facsimile, ad
 valorem taxing authorities may proceed to collect all amounts owed pursuant to state law outside
 of the Bankruptcy Court. The ad valorem taxing authorities shall not be required to give more
 than two notices of default. Upon the third event of default, the ad valorem taxing authorities
 shall be able to collect all amounts pursuant to state law outside of the Bankruptcy Court.
 Notwithstanding anything in this Plan to the contrary, the Bankruptcy Court shall not retain
 jurisdiction with respect to any tax claims except for (i) resolving the amount of any such tax
 claim arising prior to confirmation, and (ii) enforcing the discharge provision of the Plan.


                                                       ARTICLE 10
                                                       DISCHARGE

        10.1 Upon Confirmation, to the extent that a Claim or Debt has not been dealt with
 under this Plan, such Claim or Debt will be released.

         10.2 The automatic stay imposed by Section 362 of the Code or any preliminary
 injunction granted by the Court to allow for Substantial Consummation of this Plan shall remain
 in effect until the Effective Date.


                                               ARTICLE 11
                                         AMENDMENTS TO THE PLAN

        11.1 Debtor may modify this Plan following Confirmation and before Substantial
 Consummation to the extent consistent with the requirements of section 1122 and 1123 of Title
 11. The Plan as modified becomes the Plan if circumstances warrant modification and the Court
 approves of such modifications.

         11.2 In the event of modification of this Plan pursuant to Section 11.1, any holder of a
 Claim or interest that has accepted or rejected this Plan is deemed to have accepted or rejected, as
 the case may be, the Plan as modified, unless, within ten (10) days of service of the Plan
 modifications upon such holder, such holder changes its previous acceptance or rejection.

                                                ARTICLE 12
                                          EFFECT OF CONFIRMATION

         12.1 The provisions of this Plan bind Debtor, any Entity issuing securities under this
 Plan, any Entity acquiring property under this Plan, and any Creditor or Equity Interest Holder,
 whether or not the Claim or interest of such Creditor or Equity Interest Holder is impaired under
 the Plan and whether or not such Creditor or Equity Interest Holder has accepted this Plan.

 DEBTOR ’S AMENDED PLAN OF REORGANIZATION DATED FEBRUARY 8, 2019 - Page 11
 m ic\p lan
Case 18-70202-hdh11 Doc 40 Filed 02/11/19                            Entered 02/11/19 07:47:47   Page 12 of 14



        12.2 All property of the estate shall vest in the Reorganized Debtor upon Final
 Confirmation.

         12.3 All property of the Reorganized Debtor is free and clear of all Claims and
 interests of Creditors and Equity Interest Holders, except as to claims, secured claims or secured
 debentures and interests specifically granted in this Plan.

         12.4 All Debts that arose before the Confirmation Date and any Debt of a kind
 specified in Section 502(g), 502(h) or 502(i) of the Code, whether or not a proof of claim based
 on such Debt is filed or deemed filed under Section 501, whether or not such Claim is allowed
 under Section 502; and whether or not the holder of such Claim has accepted this Plan; are, fully
 and finally satisfied by this Plan.


                                               ARTICLE 13
                                        MISCELLANEOUS PROVISIONS

         13.1 The obligations under this Plan to any particular Claim are governed by the laws
 of the State constituting the situs of the Debt represented by that particular Claim described in
 this Plan.

        13.2 Equity Interest Holders are relieved from all liability, obligation or duty to initiate
 or pursue any causes of action of Debtor against any Entity.


         13.3        Any caption herein is for convenience only and does not affect the construction of
 the Plan.

        13.4 Any distribution pursuant to this Plan which remains unclaimed for a period of six
 (6) months from the due date of such distribution is forfeited.

                                               ARTICLE 14
                                        RETENTION OF JURISDICTION

              Until this case is closed, the Court retains jurisdiction of the following matters only:

        14.1 To direct any necessary party to execute or deliver or to join in the execution or
 delivery of any instrument required to effect a Transfer of property dealt with by the Plan and to
 perform any other act, including the satisfaction of any Lien, that is necessary for the
 consummation of this Plan.

              14.2   To allow or disallow Claims.

        14.3 To hear and determine all Claims arising from the rejection of executory contracts
 and unexpired leases which are included in Debtor's estate and to consummate rejection and
 termination thereof in connection with Debtor's estate and/or implementation of the Plan.

 DEBTOR ’S AMENDED PLAN OF REORGANIZATION DATED FEBRUARY 8, 2019 - Page 12
 m ic\p lan
Case 18-70202-hdh11 Doc 40 Filed 02/11/19                            Entered 02/11/19 07:47:47    Page 13 of 14



        14.4 To liquidate damages or estimate Claims in connection with any disputed,
 contingent or unliquidated Claims.

              14.5   To adjudicate all Claims to an ownership interest in any property of Debtor's
 estate.

       14.6 To recover all assets and properties, including by lawsuit, of Debtor's estate
 wherever located.

         14.7 To hear and determine Claims concerning Federal, State and local taxes pursuant
 to Section 346, 505, 525 and 1146 of the Code.

        14.8 To hear and determine any action or proceeding brought by Debtor or the
 Reorganized Debtor under Section 510, 542, 543, 544, 545, 547, 548, 549, 550, 551 and 553 of
 the Code, whether such action or proceeding is brought before or after the Effective Date.

        14.9 To hear and determine any core proceeding, whether such proceeding is brought
 before or after the Effective Date.

         14.10 To determine the validity, extent and priority of all Liens and security interests
 against property of Debtor's estate.

        14.11 To consider any modification of this Plan under Section 1127 of the Code or
 under Bankruptcy Rule 3020 and/or modification of this Plan after Substantial Consummation as
 defined herein.

        14.12 To hear and determine all requests for compensation and/or reimbursement of
 expenses of professionals.

         14.13 To hear and determine Reorganized Debtor's requests for orders as are consistent
 with this Plan as may be necessary or desirable to carry out the provisions thereof.

        14.14 To enter an order closing this case. The Debtor shall attempt to close the case
 within 6 months of the Effective Date.




                                                                       Respectfully submitted,

                                                                       Shreedevi AA Corporation


                                                                       _/s/ Anil Parikh______
                                                                       By: Anil Parikh
                                                                       Its: President

 DEBTOR ’S AMENDED PLAN OF REORGANIZATION DATED FEBRUARY 8, 2019 - Page 13
 m ic\p lan
Case 18-70202-hdh11 Doc 40 Filed 02/11/19                            Entered 02/11/19 07:47:47   Page 14 of 14



 ERIC LIEPINS, P.C.
 ERIC LIEPINS
 12770 Coit Road
 Suite 1100
 Dallas, Texas 75251
 (972)991-5591
 (972) 991-5788 - telecopier




 DEBTOR ’S AMENDED PLAN OF REORGANIZATION DATED FEBRUARY 8, 2019 - Page 14
 m ic\p lan
